United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0336
Issued: May 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2019 appellant filed a timely appeal from September 20 and November 7,
2019 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated April 4, 2019, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s June 25 and October 24, 2019
requests for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board on different issues.3 The facts and
circumstances of the case as set forth in the Board’s prior decisions are incorporated herein by
reference. The relevant facts are as follows.
OWCP accepted that on May 27, 1987 appellant, then a 48-year-old mail handler, sustained
a low back strain, chronic pain syndrome, and aggravation of arachnoiditis radiating into his lower
extremities when pulling a mail tub while in the performance of duty on May 27, 1987. It assigned
OWCP File No. xxxxxx584.4 In 1998, OWCP accepted under a separate occupational disease
claim, assigned OWCP File No. xxxxxx561, that he sustained an employment aggravation of
spinal stenosis of the cervical and lumbar regions.5 Appellant underwent OWCP-authorized
surgeries, including cervical discectomy/fusion surgery in 1999 and decompressive lumbar
laminectomy in 2001.
By decision dated August 19, 2016, OWCP granted appellant a schedule award for three
percent permanent impairment of his right upper extremity. It determined that he had 41 percent
permanent impairment of his left upper extremity and 10 percent permanent impairment of each
lower extremity, for which he previously received schedule award compensation.
In a January 12, 2017 report, Dr. John Meding, a Board-certified orthopedic surgeon,
indicated that appellant reported that he fell on his left knee in December 2016 after receiving an
epidural injection.6 He noted that x-rays showed osteoarthritis of both knees.
In mid-2017, appellant asserted that he sustained a left knee injury as a consequence of his
accepted May 27, 1987 employment injury because he fractured his left knee due to a January 3,
2017 fall at home, which he believed occurred due to residuals of the back conditions accepted in

3

Docket No. 10-1672 (issued June 6, 2011); Docket No. 07-2042 (issued June 3, 2008); Docket No. 05-1125
(issued July 20, 2006).
4

Under a separate occupational disease claim, to which OWCP assigned OWCP File No. xxxxxx676, appellant
also claimed that he sustained conditions of the neck and upper extremities. OWCP denied this claim by decisions
dated September 16, 1996, and March 18 and September 10, 1997.
5

OWCP administratively combined OWCP File Nos. xxxxxx584, xxxxxx676, and xxxxxx561, designating OWCP
File No. xxxxxx584 as the master file.
6
Appellant later submitted a December 1, 2016 report in which Dr. Weldon Egan, a Board-certified
anesthesiologist, described an epidural injection he applied to appellant’s back on that date.

2

connection with the May 27, 1987 employment injury.7 He further asserted that his left knee
fracture necessitated a total left knee replacement, which he underwent on May 16, 2017.
OWCP referred appellant’s case record along with a statement of accepted facts (SOAF)
and a series of questions to Dr. William Tontz, Jr., a Board-certified orthopedic surgeon serving
as an OWCP district medical adviser (DMA), and requested that he evaluate appellant’s left knee
condition. In an August 30, 2017 report, Dr. Tontz indicated that x-rays of the left knee did not
show a patellar fracture.
In June 2018, OWCP referred appellant for a second opinion examination to Dr. Thomas
Cittadine, a Board-certified orthopedic surgeon. It provided Dr. Cittadine with the case record,
including a SOAF, and requested that he evaluate the permanent impairment of appellant’s
extremities. Appellant did not appear for the examination scheduled for July 17, 2018.
In a January 16, 2019 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of his consequential injury claim. It afforded
him 30 days to respond.
In response, appellant submitted a February 25, 2019 statement in which he argued that he
sustained a left knee injury as a consequence of his accepted May 27, 1987 employment injury
because he fractured his left knee due to a January 3, 2017 fall at home, which he believed that
occurred due to residuals of the back conditions accepted in connection with the May 27, 1987
employment injury. He also claimed that his left knee fracture necessitated the total left knee
replacement, which he underwent on May 16, 2017. Appellant also asserted that a December 1,
2016 epidural injection weakened his legs and contributed to his January 3, 2017 fall. He claimed
that OWCP improperly handled his consequential injury claim and that employing establishment
participated in physician shopping as a means of obtaining unfavorable medical opinions.
Appellant asserted that it was improper for Dr. Tontz, the DMA, to find that appellant did not have
a left knee fracture, and appellant asserted that Dr. Tontz violated fiduciary rules. He further
alleged that he did not attend a second opinion examination regarding the evaluation of his
permanent impairment because OWCP failed to fully discuss his medical condition after the
May 27, 1987 low back injury in the SOAF, which was provided to the examiner. Appellant
indicated that the reports of Dr. Meding demonstrated that appellant had a left knee fracture and
appellant questioned the ability of an OWCP claims examiner to adjudicate consequential injury
claims. He claimed that he had established all the elements of a consequential injury as explained
in the Board cases and legal treatises. Appellant asserted that OWCP incorrectly calculated his
August 19, 2016 schedule award and refused to correct the calculations. He maintained that he
would attend a second opinion examination if the examiner were provided accurate facts about his
medical condition.
Appellant submitted reports of Dr. Meding, including a report of the May 16, 2017 total
left knee replacement surgery and medical progress notes dated between May 13, 2008 and
January 10, 2019. He also submitted a left knee magnetic resonance imaging (MRI) scan dated
7

Appellant also asserted that the December 1, 2016 epidural injection weakened his legs and contributed to his
January 3, 2017 fall. It is noted that the January 12, 2017 report of Dr. Meding indicated that appellant reported falling
on his left knee in December 2016.

3

April 10, 2017, left knee x-rays findings dated June 11 and November 1, 2018, and a left knee
bone scan dated November 1, 2018. In an April 27, 2017 report, Dr. Meding indicated that a recent
MRI scan of appellant’s left knee showed full-thickness lesions about the medial femoral condyle
and the patella femoral articulation.
By decision dated April 4, 2019, OWCP denied appellant’s claim for a consequential left
knee injury causally related to his accepted May 27, 1987 employment injury.
On June 25, 2019 appellant requested reconsideration of the April 4, 2019 decision.
In a June 21, 2019 statement, appellant claimed that OWCP engaged in obstruction with
respect to his consequential injury claim and that the employing establishment participated in
physician shopping as a means of obtaining unfavorable medical opinions. He asserted that it was
improper for Dr. Tontz, the DMA, to find that appellant did not have a left knee fracture and
asserted that Dr. Tontz violated fiduciary rules. Appellant further alleged that he refused to attend
a second opinion examination because OWCP failed to fully discuss his medical condition after
the May 27, 1987 low back injury in the SOAF that was provided to the examiner. He indicated
that the reports of Dr. Meding demonstrated appellant had a left knee fracture and he questioned
the ability of an OWCP claims examiner to adjudicate consequential injury claims. Appellant
asserted that pain and weakness from his May 27, 1987 employment injury and the effects of
epidural injections caused his January 3, 2017 fall, which in turn caused a left knee injury that
necessitated total left knee replacement surgery. He claimed that he had established all the
elements of a consequential injury as explained in the Board cases and legal treatises. Appellant
claimed that his left knee injury and left knee surgery were “direct and natural” consequences of
his original employment injury. He asserted that OWCP incorrectly calculated his August 19,
2016 schedule award and refused to correct the calculations. Appellant requested that OWCP send
him to a second opinion examination concerning his claimed consequential injury.
In a July 16, 2019 statement, appellant again asserted that pain and weakness from his
May 27, 1987 employment injury and the effects of epidural injections caused his January 3, 2017
fall, which in turn caused a left knee injury that necessitated total left knee replacement surgery.
He maintained that he would attend a second opinion examination if the examiner were provided
accurate facts about his medical condition. Appellant again questioned the evaluation of Dr. Tontz
and alleged that OWCP engaged in obstruction and that the employing establishment engaged in
doctor shopping. He continued to assert that the medical evidence of record was sufficient to
establish all the elements of a consequential injury.
By decision dated September 20, 2019, OWCP denied appellant’s June 25, 2019 request
for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
On October 24, 2019 appellant requested reconsideration of the September 20, 2019
decision.
In a September 29, 2019 statement, appellant asserted that OWCP did not give a credible
reason for why his January 3, 2017 fall was not a consequence of the accepted May 27, 1987
employment injury. He again asserted that OWCP effectively denied him an opportunity to attend
a second opinion examination because it failed to fully discuss his medical condition after the

4

May 27, 1987 low back injury in the SOAF that was provided to the examiner. Appellant claimed
that OWCP claims examiners failed to consult the results of medical examinations, which preceded
his federal employment. He again questioned the abilities and credentials of an OWCP claims
examiner and asserted that OWCP improperly attributed his January 3, 2017 fall to nonworkrelated osteoarthritis. Appellant claimed that OWCP violated the Health Insurance Portability and
Accountability Act (HIPAA) by improperly withholding records.
In an October 24, 2019 statement, appellant again maintained that he would attend a second
opinion examination regarding his consequential injury claim if the examiner were provided
accurate facts about his medical condition. He continued to question the opinion of Dr. Tontz, the
DMA, and to allege that an OWCP claims examiner was not knowledgeable enough to evaluate
his consequential injury claim. Appellant again questioned the accuracy and completeness of the
SOAF’s contained in the case record, criticized OWCP’s handling of second opinion
examinations, and claimed that OWCP improperly withheld part of the case record from him. He
further discussed the medical mechanism of his claimed consequential injury, explained his duties
as a mail handler, and detailed his accepted medical conditions and medical treatment. Appellant
questioned why OWCP did not accept that his employment-related lumbar stenosis condition
contributed to his January 3, 2017 fall. He asserted that the medical evidence of record established
a consequential injury.
By decision dated November 7, 2019, OWCP denied appellant’s October 24, 2019 request
for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application.8
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.9
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.10 If it chooses to grant reconsideration, it reopens
8

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); V.P., Docket No. 17-1287 (issued
October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
9
20 C.F.R. § 10.606(b)(3); see M.S., Docket No. 18-1041 (issued October 25, 2018); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
10

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2020).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

5

and reviews the case on its merits.11 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.12
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record13 and the submission of evidence or argument which
does not address the particular issue involved does not constitute a basis for reopening a case.14
ANALYSIS
The Board finds that OWCP properly denied appellant’s June 25 and October 24, 2019
requests for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
Considering appellant’s June 25, 2019 reconsideration request first, the Board finds that on
that date he filed a timely request for reconsideration of an April 4, 2019 decision denying his
consequential injury claim.15 The Board finds, however, that he neither established that OWCP
erroneously applied or interpreted a specific point of law, nor did he advance a relevant legal
argument not previously considered by OWCP.
Along with his June 25, 2019 reconsideration request, appellant submitted June 21 and
July 16, 2019 statements in which he discussed his belief that residuals of his May 27, 1987
employment injury, as well as treatment for that injury, weakened his legs such that he experienced
a fall at home on January 3, 2017. He further alleged that he fractured his left knee due to the fall
and that this condition necessitated a total left knee replacement on May 16, 2017. Appellant
provided an extensive discussion of his belief that OWCP and, to a lesser extent, the employing
establishment, engaged in improper actions and generally misinterpreted the medical evidence of
record. He criticized the evaluation conducted by Dr. Tontz (the DMA), asserted that Dr. Tontz
violated fiduciary rules, challenged the competency of an OWCP claims examiner, criticized
OWCP’s handling of a referral to a second opinion examiner on an unrelated schedule award
matter, and claimed that OWCP incorrectly calculated his August 19, 2016 schedule award.
Appellant asserted that the existing medical evidence of record established his consequential injury
claim.
However, OWCP had previously considered and rejected these same arguments when it
denied appellant’s claim. The Board finds that his June 21 and July 16, 2019 statements are
substantially similar to his previously submitted February 25, 2019 statement that was reviewed
by OWCP prior to issuing its April 4, 2019 decision denying his consequential injury claim. The
11

Id. at § 10.608(a); see D.C., Docket No. 19-0873 (issued January 27, 2020); M.S., 59 ECAB 231 (2007).

12
Id. at § 10.608(b); see T.V., Docket No. 19-1504 (issued January 23, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
13

N.L., Docket No. 18-1575 (issued April 3, 2019); Eugene F. Butler, 36 ECAB 393, 398 (1984).

14

M.K., Docket No. 18-1623 (issued April 10, 2019); Edward Matthew Diekemper l, 31 ECAB 224, 225 (1979).

15

See supra note 10.

6

submission of these statements would not require reopening the case for merit review because the
Board has held that the submission of evidence or argument, which repeats or duplicates evidence
or argument already in the case record does not constitute a basis for reopening a case.16
Accordingly, the Board finds that appellant is not entitled to a review of the merits based on either
the first or second requirement under 20 C.F.R. § 10.606(b)(3) with respect to the June 25, 2019
reconsideration request.
The Board notes that the underlying issue of the present case is medical in nature, i.e.,
whether appellant submitted sufficient medical evidence to establish a left knee condition (and
resultant left knee surgery) as a consequence of his accepted May 27, 1987 employment injury.
However, appellant did not submit any medical evidence in connection with his June 25, 2019
reconsideration request. Therefore, he also failed to satisfy the third requirement under 20 C.F.R.
§ 10.606(b)(3). The Board accordingly finds that appellant has not met any of the requirements of
20 C.F.R. § 10.606(b)(3) with respect to his June 25, 2019 reconsideration request. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
In considering appellant’s October 24, 2019 reconsideration request, the Board finds that
on that date he filed a timely request for reconsideration of the April 4, 2019 decision denying his
consequential injury claim.17 The Board finds, however, that he neither established that OWCP
erroneously applied or interpreted a specific point of law, nor did he advance a relevant legal
argument not previously considered by OWCP with respect to this reconsideration request.
Appellant submitted September 29 and October 24, 2019 statements in which he discussed
his consequential injury claim. However, the Board finds that his September 29 and October 24,
2019 statements are substantially similar to his previously submitted statements, which were
reviewed and rejected by OWCP. With respect to the repetitious arguments contained in the
September 29 and October 24, 2019 statements, the Board has held, as previously noted, that the
submission of evidence or argument, which repeats or duplicates evidence or argument already in
the case record does not constitute a basis for reopening a case.18 The Board notes that the
September 29 and October 24, 2019 statements contain some arguments not previously presented,
however, these unsupported arguments are not relevant to the underlying medical issue of the
present case. For example, appellant claimed without explanation or supporting evidence that
OWCP violated HIPAA regulations by withholding medical documents. He also asserted OWCP
claims examiners failed to consult the results of medical examinations that preceded his federal
employment, but he did not further explain this argument or its relevance to his consequential
injury claim. The Board has held that the submission of evidence or argument which does not
address the particular issue involved does not constitute a basis for reopening a case.19
Accordingly, the Board finds that appellant is not entitled to a review of the merits based on either

16

See supra note 13.

17

See supra note 10.

18

See supra note 13.

19

See supra note 14.

7

the first or second requirement under 20 C.F.R. § 10.606(b)(3) with respect to the October 24,
2019 reconsideration request.
The Board notes that appellant did not submit any medical evidence in connection with his
October 24, 2019 reconsideration request. Therefore, appellant also failed to satisfy the third
requirement under 20 C.F.R. § 10.606(b)(3). The Board accordingly finds that he has not met any
of the requirements of 20 C.F.R. § 10.606(b)(3) with respect to his October 24, 2019
reconsideration request. Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s June 25 and October 24, 2019
requests for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 7 and September 20, 2019 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

